Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 8, 2016

                                        No. 04-15-00680-CV

                              IN THE INTEREST OF L.C.B., a Child,

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-PA-02992
                             Honorable Richard Garcia, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice


           Appellant’s motion for rehearing, filed on March 16, 2016, is hereby DENIED.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court